Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

      Allowable Subject Matter
2.	Claims 2-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 2-19
None of the prior art of record teaches or suggests an information storage system configured to be installed in a removable device, said information storage system comprising a memory, a ground terminal including a first contact surface extending along a thickness direction of a substrate, and a plurality of terminals excluding the ground terminal, said plurality of terminals having a clearance therebetween; wherein each of the plurality of terminals including a second contact surface extending along another direction different from the thickness direction of the substrate, and at least a part of the memory is in a same position as at least one terminal of the plurality of terminals along a direction orthogonal to the thickness direction of the substrate.
Claims 20-22
None of the prior art of record teaches or suggests a toner container comprising an information storage system configured to be installed in a removable device, said information storage system comprising a memory, a ground terminal including a first contact surface extending along a thickness direction of a substrate, and a plurality of terminals excluding the ground terminal, said plurality of terminals having a clearance therebetween; wherein each of the plurality of terminals including a second contact surface extending along another direction different from the thickness direction of the substrate, and at least a part of the memory is in a 

   Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.